ORDER
The Disciplinary Review Board having filed a report with the Court recommending that HUBERT JOHNSON of KNOXVILLE, TENNESSEE, who was admitted to the bar of this State in 1973, and who was temporarily suspended from practice by Order of the Court dated November 15, 1994, and who remains suspended at this time, be disbarred for his conviction of first-degree murder and attempted first-degree murder, conduct in violation of RPC 8.4(b) (committing a criminal act that reflects adversely on his honesty, trustworthiness, or fitness as a lawyer);
And HUBERT JOHNSON having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
*532It is ORDERED that HUBERT JOHNSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that HUBERT JOHNSON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.